 



Exhibit 10.1
NEWELL RUBBERMAID, INC.
MAGNUS NICOLIN – EMEA SPECIAL BONUS PLAN AGREEMENT
Magnus Nicolin, President, Newell Rubbermaid Europe, Middle East & Africa
(EMEA) is being given the opportunity to participate in an EMEA Special Bonus
Plan for calendar years 2007 and 2008. Mr. Nicolin’s award is subject to the
following terms and conditions of this agreement.
The receipt of an award by Mr. Nicolin pursuant to this agreement is conditioned
upon its acceptance by Mr. Nicolin in the space provided below and the return of
an executed copy of this agreement to the Human Resources – Compensation
department of the Company no later than July 9, 2007, or, if later, 30 days
after Mr. Nicolin receives this agreement.
     1. EMEA Special Bonus Plan With the potential consolidation of divisions
and corporate offices in Europe, there are a number of executives (directors and
above) who are participating in a special bonus plan for a period of two
(2) years. The purpose of this plan is to achieve higher performance levels and
retention purposes. This plan will include performance goals and results for
calendar years 2007 and 2008.
     2. Cash Payment Award The payment of this award will be in cash and made
for the performance results for calendar years 2007 and 2008. Each calendar year
will be calculated separately with the 2007 cash payment, if applicable, being
carried over and combined with the 2008 payment which results in only one
payment being made. This special bonus payment will be made in 2009, net of any
required tax or other withholding, at the same time that other Newell Rubbermaid
Cash Management Bonus Plan payments are made, generally around March 15, 2009.
This special bonus will be paid by the Company or the affiliate of the Company
that employs Mr. Nicolin on the date of payment.
     3. Special Bonus Calculation The performance goals, relative weights and
payout percentages that will be used to determine the payout of this special
bonus will be identical to those applicable to payouts under the EMEA-Newell
Rubbermaid Management Bonus Plan for calendar years 2007 and 2008. The
Organizational Development & Compensation Committee (the “Committee”) will
establish the EMEA-Newell Rubbermaid Management Cash Bonus Plan performance
goals detailing the amount that may be paid based upon the level of attainment
of the applicable performance goals. For calendar year 2007, the EMEA bonus
participants have performance goals that are based 25% on US corporate results;
25% on EMEA results; and 50% on business unit results.
     4. Target Award The target award percentage is determined by calculating
the total of all salaries of other executives participating in this program and
multiplying by 7%. The total of all other applicable executive salaries (in US
dollars) is approximately $3,000,000. As a result of this, Nicolin will be
eligible for a target bonus of $105,000 for both years 2007 and 2008. Since the
EMEA-Newell Rubbermaid Management Bonus program offers a maximum potential
payout of 200%, Nicolin is eligible for a maximum payment of $210,000 for each
year 2007 and 2008 for a total maximum payout of $420,000.

 



--------------------------------------------------------------------------------



 



     5. Forfeiture This special bonus award shall be forfeited in is entirety in
the event that Nicolin’s employment with the Company and all affiliates is
terminated, voluntarily or involuntarily, at any time prior to the last business
day of 2008.
     6. Management Rights The Committee and/or Board of Directors reserve the
right to cancel eligibility to receive the special bonus at any time or to
reduce or refuse payout of this special bonus for any reason.
     7. Performance Goals The parties acknowledge that the payment of this
special bonus will be determined based on the same performance goals that
utilized for determining cash awards to Mr. Nicolin under the EMEA-Newell
Rubbermaid Management Cash Bonus Plan for the 12-month periods ending
December 31, 2007 and December 31, 2008. Following the completion of each
12-month period, the Committee shall determine, in its sole judgment, the extent
to which such performance goals have been achieved and shall authorize the
issuance of this special bonus.
     IN WITNESS WHEREOF, this Agreement is executed by the Company this
                    th day of                     ,                     ,
effective as of the 9th day of May, 2007.

            NEWELL RUBBERMAID INC.
      By:                        

Agreed and accepted this                      day of                      , 2007
                                                            
          Magnus R. Nicolin

-2-